Citation Nr: 1012911	
Decision Date: 04/06/10    Archive Date: 04/14/10

DOCKET NO.  07-38 225	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in 
Louisville, Kentucky


THE ISSUES

1.  Propriety of a reduction from a 20 percent rating to a 
10 percent rating for residuals of a right knee injury with 
instability, effective from February 1, 2010.

2.  Entitlement to a higher rating for residuals of a right 
knee injury with instability.

3.  Entitlement to an increased rating for arthritis of the 
right knee, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased rating for degenerative 
joint disease of the left knee, currently evaluated as 10 
percent disabling.

5.  Entitlement to service connection for a psychiatric 
disability manifested by nightmares, to include 
posttraumatic stress disorder (PTSD).

6.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hypertension.

7.  Entitlement to special monthly compensation on account 
of the need for regular aid and attendance.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran had active military service from May 1945 to 
November 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

(The decision below addresses the rating issues pertaining 
to the knees.  The remaining claims on appeal are addressed 
in the remand that follows the Board's decision.)




FINDINGS OF FACT

1.  Following an August 2008 VA examination, the RO proposed 
to reduce the rating for service-connected residuals of a 
right knee injury with instability from 20 percent to 10 
percent.

2.  By a rating decision dated in November 2009, the RO 
implemented the reduction, effective from February 1, 2010.

3.  At the time of the reduction, the Veteran's service-
connected residuals of a right knee injury with instability 
had been rated at 20 percent since February 7, 2003, a 
period of more than five years.

4.  The provisions of 38 C.F.R. § 3.344 were not applied by 
the RO.

5.  The Veteran's service-connected right knee disability 
has been manifested by arthritis with pain.  Functional loss 
has equated to flexion limited to no worse than 90 degrees 
with extension limited to no worse than 10 degrees.  It has 
also been manifested by giving way that has equated to 
moderate lateral instability.

6.  The Veteran's service-connected degenerative joint 
disease of the left knee has been manifested by arthritis 
with pain.  Functional loss has equated to flexion limited 
to no worse than 90 degrees with extension limited to no 
worse than 5 degrees.  It has also been manifested by giving 
way that has equated to slight lateral instability.


CONCLUSIONS OF LAW

1.  The reduction of the 20 percent rating to a 10 percent 
rating for residuals of a right knee injury with instability 
was improper.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.105, 3.344, 4.71a, Diagnostic Code 5257 (2009).

2.  The criteria for a rating in excess of 20 percent for 
service-connected residuals of a right knee injury with 
instability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 
4.71a, Diagnostic Code 5257 (2009).

3.  The criteria for a rating in excess of 10 percent for 
service-connected arthritis of the right knee have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 
4.71a, Diagnostic Codes 5003, 5260, 5261 (2009).

4.  The criteria for a rating in excess of 10 percent for 
service-connected degenerative joint disease of the left 
knee have not been met concerning limitation of motion.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Codes 5003, 5260, 5261 (2009).

5.  The criteria for a separate 10 percent rating for 
lateral instability of the left knee associated with 
service-connected degenerative joint disease have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.3, 4.7, 4.71a, Diagnostic Code 5257 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Propriety of the Reduction

By way of background, the Veteran was awarded service 
connection for a right knee disability by an October 2002 
rating decision.  At that time, a 10 percent rating was 
assigned for residuals of a right knee injury with 
degenerative arthritis effective from June 24, 2002.  In 
August 2003, the rating for residuals of a right knee injury 
was increased to 20 percent effective from February 7, 2003.  
Subsequently, by a January 2004 rating decision, a separate 
10 percent rating was awarded for post-traumatic arthritis 
of the right knee with limitation of motion effective from 
September 10, 2003.  The 20 percent rating for the 
disability then characterized as residuals of a right knee 
injury with instability was continued.  The June 2006 rating 
decision on appeal denied an increased rating and continued 
the respective 20 percent and 10 percent ratings.

After the Veteran appealed the June 2006 decision, the RO 
proposed to reduce the 20 percent rating to 10 percent in a 
June 2009 rating decision.  This action was taken after the 
Veteran underwent a VA examination in connection with the 
claim in August 2008.  The Veteran was notified of the RO's 
intent to reduce the assigned rating by a letter dated in 
September 2009.  By that letter, the Veteran was afforded 
the opportunity for a hearing and was given 60 days in which 
to submit additional evidence to show why his compensation 
payments should be continued at their present level.  See 
38 C.F.R. § 3.105(e) and § 3.105(i) (2009).  The Veteran did 
not request a hearing or submit additional medical evidence 
in response to the letter.  He did state that he thought the 
rating should be higher.  Thereafter, the RO issued a 
November 2009 rating decision by which it reduced the rating 
for the Veteran's disability, now characterized as residuals 
of a right knee injury with giving way to 10 percent 
effective from February 1, 2010.

The Board finds that the issue of the propriety of the 
reduction is part of the Veteran's appeal pending before the 
Board.  He, in part, appealed for a rating in excess of 20 
percent for his service-connected residuals of a right knee 
injury with instability.  Because the RO's adverse action 
affects his pending appeal, and in fact changes the 
characterization of the claim, the Board will first address 
the propriety of the reduction.

The Board points out that the 20 percent rating was in 
effect for just under seven years.  At the least, the rating 
was in effect for over six years when the proposed reduction 
was initiated.  Because that right knee disability was rated 
at the same level for a long period of time (five years or 
more), the provisions pertaining to reductions of stabilized 
evaluations were applicable.  See 38 C.F.R. § 3.344(c) 
(2009); Brown v. Brown, 5 Vet. App. 413, 418 (1993).

There is nothing in the record that indicates that the RO 
considered 38 C.F.R. § 3.344 when it reduced the Veteran's 
20 percent rating in November 2009.  The Board notes that 
the United States Court of Appeals for Veterans Claims 
(Court) has held that the failure to consider and apply the 
provisions of 38 C.F.R. § 3.344, if applicable, renders a 
rating decision void ab initio.  Such an omission is error 
and would not be in accordance with the law.  See Sorakubo 
v. Principi, 16 Vet. App. 120, 124 (2002); Greyzck v. West, 
12 Vet. App. 288, 292 (1999); Hayes v. Brown, 9 Vet. 
App. 67, 73 (1996).

With respect to the stabilization of disability evaluations 
and examination reports indicating improvement, section 
3.344(a) provides that it is essential that the entire 
record of examinations and the medical-industrial history be 
reviewed to ascertain whether a recent examination is full 
and complete.  Examinations less full and complete than 
those on which payments were authorized or continued will 
not be used as a basis of reduction.  Ratings on account of 
diseases subject to temporary or episodic improvement will 
not be reduced on any one examination, except in those 
instances where all the evidence of record clearly warrants 
the conclusion that sustained improvement has been 
demonstrated.  Moreover, though material improvement may be 
clearly reflected, consideration must be given to whether 
the evidence makes it reasonably certain that the 
improvement will be maintained under the ordinary conditions 
of life.  38 C.F.R. § 3.344(a).  Additionally, if doubt 
remains, after according due consideration to all the 
evidence developed under section 3.344(a), the rating will 
be continued pending reexamination.  38 C.F.R. § 3.344(b).

The June 2009 proposed reduction was based on the results of 
an August 2008 VA examination of the knees.  Primarily, the 
RO pointed to a lack of instability in the right knee and 
found that only a 10 percent rating would be warranted for 
10 degrees of lost extension in the right knee under 
Diagnostic Code 5261 for limitation of extension rather than 
under Diagnostic Code 5257 for lateral instability.  See 
38 C.F.R. § 4.71a (2009).  In the November 2009 rating 
decision, the RO based the reduction more so on an October 
2009 VA examination of the knees.  In implementing the 
reduction, it was determined that a 10 percent should in 
fact be assigned under Diagnostic Code 5257 in light of 
evidence of the Veteran's right knee giving way and in light 
of normal extension at that examination.  

The inadequacy of the November 2009 decision results from a 
lack of further analysis of the provisions set forth in 38 
C.F.R. § 3.344.  The decision did not contain a discussion 
of the entire record of examinations and the medical-
industrial history of the Veteran.  There was no 
consideration of whether the August 2008 or October 2009 VA 
examinations were as full and complete as the July 2003 and 
January 2004 VA examinations, which were the basis for the 
20 percent rating.  For instance, the examiners who 
conducted the July 2003 and January 2004 examinations were 
able to review the claims file while it was not made 
available to the August 2008 or October 2009 examiners.

Consideration that the evidence may have shown only 
temporary improvement was also not found in the decision.  
For instance, the Veteran appeared to lack an objective 
finding of instability in the right knee during the August 
2008 examination but also appeared to once again experience 
his right knee "giving way" at the time of the October 2009 
examination.  Additionally, although extension of the right 
knee was shown to be normal at the October 2009 examination, 
extension was limited to 10 degrees at the August 2008 
examination.  At no time during past examinations had the 
Veteran's extension of his right knee been so limited.  Such 
findings are not indicative of improvement.

It was also necessary to take into account the level of 
certainty as to whether any improvement would be maintained 
under the ordinary conditions of life.  No examiner 
commented on this aspect of the issue and it is not clear 
that the Veteran's instability in the right knee is certain 
to improve.  For instance, an October 2009 VA treatment 
record reflects that he is advised to use a walker for 
increased stability.  Finally, the lack of a reference to 
38 C.F.R. § 3.344, or a recitation of the language therein, 
in either the June 2009 reduction proposal, the November 
2009 rating decision, a June 2009 supplemental statement of 
the case (SSOC), or a November 2009 SSOC, indicates that the 
due process provisions of section 3.344 were not considered 
or applied.

As the RO failed to apply the provisions of 38 C.F.R. 
§ 3.344 in its reduction of the Veteran's disability 
evaluation for residuals of a right knee injury with 
instability, the Board finds that the November 2009 rating 
decision is void ab initio as not in accordance with the 
law, and thus the Board has no option but to restore the 
20 percent schedular rating effective from February 7, 2003.  
See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.344; 
Sorakubo, 16 Vet. App. at 124.

II. Rating Claims

A. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 
2009).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant of what evidence 
will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification action needed to make 
a decision as to the three rating issues on appeal regarding 
the knees has been accomplished.  Through a September 2005 
notice letter, the RO notified the Veteran and his 
representative of the information and evidence needed to 
substantiate the Veteran's claims for an increase.  The 
Veteran was told that the evidence must show that his 
service-connected knee disabilities had gotten worse to 
substantiate the claims.  By an April 2007 letter, the RO 
provided the Veteran with the general criteria for assigning 
disability ratings and effective dates.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Although the 
complete notice was not provided until after the RO 
initially adjudicated the Veteran's claims, the claims were 
properly re-adjudicated in November 2009, which followed the 
adequate notice.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 376-77 (2006).

The Board also finds that the September 2005 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be 
retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In that 
letter, the RO notified the Veteran that VA was responsible 
for obtaining relevant records from any Federal agency and 
that VA would make reasonable efforts to obtain relevant 
records not held by a Federal agency, such as from a state, 
private treatment provider, or an employer.  Additionally, 
the notice letter asked the Veteran to submit medical 
evidence, opinions, statements, and treatment records 
regarding his knee disabilities.  Consequently, a remand of 
the rating issues for further notification of how to 
substantiate the claims is not necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with these 
three issues on appeal.  The Veteran's available service 
treatment records have been obtained and associated with the 
claims file.  The National Personnel Records Center (NPRC) 
informed VA that the Veteran's personnel records were 
destroyed in a fire.  Although the personnel records are 
unavailable, they would not be particularly relevant to the 
Veteran's claims concerning the current level of severity of 
his knee disabilities.  Treatment records from the VA 
Medical Center (VAMC) in Lexington, Kentucky, have also been 
obtained.  The Veteran has not otherwise alleged that there 
are any outstanding medical records probative of these 
claims that need to be obtained.  Additionally, the Veteran 
was provided multiple VA examinations in connection with his 
claims, the reports of which are of record.  The examination 
reports contains sufficient evidence by which to evaluate 
the Veteran's knee disabilities in the context of the rating 
criteria.  Thus, VA has properly assisted the Veteran in 
obtaining any relevant evidence.

B. Analysis

Disability evaluations are determined by comparing a 
veteran's symptoms with criteria set forth in VA's Schedule 
for Rating Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2009).  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher of the two evaluations is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2009).  After careful 
consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3 (2009).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2009); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Where entitlement to compensation has already been 
established, VA must address the evidence concerning the 
state of the disability from the time period one year before 
the claim for an increase was filed until VA makes a final 
decision on the claim.  The Court has held that 
consideration of the appropriateness of a staged rating is 
required.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 
(2007).

Right Knee

In light of the Board's finding that the November 2009 
reduction was improper, the two rating issues affecting the 
right knee that are on appeal are:  (1) entitlement to an 
increased rating for residuals of a right knee injury with 
instability, currently evaluated as 20 percent disabling; 
and (2) entitlement to an increased rating for arthritis of 
the right knee, currently evaluated as 10 percent disabling.  
In the Veteran's case, manifestations of arthritis and 
instability have been rated separately for his service-
connected right knee disability.  See VAOPGCPREC 23-97 (July 
1, 1997).  

Lateral instability is rated under Diagnostic Code 5257 for 
"recurrent subluxation or lateral instability."  The 
criteria for that diagnostic code provide for a 10 percent 
rating for slight recurrent subluxation or lateral 
instability, a 20 percent rating for moderate recurrent 
subluxation or lateral instability, and a 30 percent rating 
for severe recurrent subluxation or lateral instability, 
which is the maximum schedular rating for this type of 
disability.  38 C.F.R. § 4.71a (Diagnostic Code 5257). 

Degenerative arthritis is rated under Diagnostic Code 5003.  
Under this diagnostic code, the disability is rated on the 
basis of limitation of motion of the affected joint.  
Diagnostic Codes 5260 and 5261 relate to limitation of 
motion of the knee joint.  For limitation of flexion of the 
leg, a noncompensable (zero percent) rating is warranted if 
flexion is limited to 60 degrees; a 10 percent rating is 
warranted if flexion is limited to 45 degrees; a 20 percent 
rating is warranted if flexion is limited to 30 degrees; and 
a 30 percent rating is warranted if flexion is limited to 
15 degrees.  38 C.F.R. § 4.71a (Diagnostic Code 5260).  The 
knee may also be rated under limitation of extension of the 
leg.  A noncompensable rating is warranted if extension is 
limited to 5 degrees; a 10 percent rating is warranted if 
extension is limited to 10 degrees; a 20 percent rating is 
warranted if extension is limited to 15 degrees; a 30 
percent rating is warranted if extension is limited to 20 
degrees; a 40 percent rating is warranted if extension is 
limited to 30 degrees; and a 50 percent rating is warranted 
if extension is limited to 45 degrees.  38 C.F.R. § 4.71a 
(Diagnostic Code 5261).  (Full range of motion of the knee 
is from zero to 140 degrees.  38 C.F.R. § 4.71 (Plate II) 
(2009).)  Separate ratings may be assigned for limitation of 
flexion and limitation of extension of the same knee joint.  
See VAOPGCPREC 9-2004 (Sept. 17, 2004).

Additionally, when evaluating musculoskeletal disabilities, 
VA must consider granting a higher rating in cases in which 
the veteran experiences functional loss due to limited or 
excess movement, pain, weakness, excess fatigability, or 
incoordination (to include during flare-ups or with repeated 
use), and those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2009); 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to 
be considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 
9 Vet. App. 7 (1996).

Historically, some medio-lateral instability was identified 
at a July 2003 VA examination of the right knee.  During the 
course of the present claim, the Veteran has stated that his 
right knee has continued to give out and that he requires a 
cane or walker in order to ambulate.  Several VA 
examinations were conducted in connection with the claim.  
Instability was noted as not being found on physical 
examination of the right knee in September 2005, 
August 2008, or October 2009.  However, giving way was a 
listed symptom in all three reports.  VA treatment records 
dated during the rating period reflect complaints of giving 
way of the right knee.  An October 2009 physical therapy 
record noted that the Veteran was advised to use his walker 
for increased stability.  

In view of this evidence, the Veteran has continued to 
experience giving way in his right knee, particularly 
without the use of a cane or walker.  It appears that this 
manifestation is tantamount to the 20 percent rating for 
moderate instability that is currently assigned.  Given that 
instability was specifically not found on the three most 
recent VA examinations, the Board finds that severe lateral 
instability has not been approximated.  Without sufficient 
evidence that the Veteran's right knee disability has 
resulted in severe lateral instability, a rating in excess 
of 20 percent is not warranted under Diagnostic Code 5257.

In regards to arthritis of the right knee, the Veteran 
states that he experiences pain in the knee and that his 
motion is limited.  Testing conducted during the 
September 2005 VA examination showed range of motion from 
zero to 145 degrees for the right knee.  No painful motion 
was noted and there was no additional loss of motion on 
repetitive use according to the examiner.  At the August 
2008 VA examination, the Veteran was able to flex to 115 
degrees with the onset of painful motion at 100 degrees.  
Extension was limited to 10 degrees.  The examiner noted 
that the measurements were essentially reproducible on 
repeat testing without functional loss.  The October 2009 VA 
examination report reflects that the Veteran had range of 
motion from zero to 90 degrees.  There were no additional 
limitations with consideration of painful motion after 
repetitive testing.  VA treatment records during this time 
period show treatment for complaints of knee pain.  However, 
the records do not contain the detailed measurements of the 
range of motion that are contained in the examination 
reports.

Based on the results of the three most recent VA 
examinations, the Veteran's flexion of the right knee has 
not been limited to even a noncompensable level even with 
consideration of painful and repetitive motion.  See 
38 C.F.R. § 4.71a (Diagnostic Code 5260).  Although 
extension of the right knee has generally been normal, the 
August 2008 examination documented limitation to 10 degrees.  
This amount of limitation equates to a 10 percent rating.  
See 38 C.F.R. § 4.71a (Diagnostic Code 5261).  Because the 
Veteran has been awarded a 10 percent rating for his right 
knee arthritis, the 10 degrees of lost extension evident 
during the August 2008 examination is already contemplated 
by that rating.  Thus, the currently assigned 10 percent 
rating is appropriate given that the Veteran's right knee 
arthritis has resulted in limitation of flexion not even to 
a noncompensable level and limitation of extension to a 10 
percent level.  Without sufficient evidence of flexion 
limited to worse than 60 degrees or extension limited to 
worse than 10 degrees, a rating in excess of 10 percent is 
not warranted for painful motion as a result of arthritis.  
Additionally, separate ratings for limitation of flexion and 
extension are not warranted.

Left Knee

The Veteran was granted service connection for degenerative 
joint disease of the left knee secondary to his service-
connected right knee disability.  The disability is 
currently evaluated as 10 percent disabling for painful 
motion associated with arthritis.  See 38 C.F.R. § 4.71a 
(Diagnostic Code 5003).  Similar to the right knee, the 
Veteran states that he experiences pain in the left knee and 
that his motion is limited.

Testing conducted during the September 2005 VA examination 
showed range of motion from zero to 145 degrees for the left 
knee.  No painful motion was noted and there was no 
additional loss of motion on repetitive use according to the 
examiner.  At the August 2008 VA examination, the Veteran 
was able to flex his left knee to 115 degrees with the onset 
of painful motion at 105 degrees.  Extension was limited to 
5 degrees.  The examiner noted that the measurements were 
essentially reproducible on repeat testing without 
functional loss.  The October 2009 VA examination report 
reflects that the Veteran had range of motion from zero to 
90 degrees.  There were no additional limitations with 
consideration of painful motion after repetitive testing.  
VA treatment records during this time period show treatment 
for complaints of left knee pain.  However, the records do 
not contain the detailed measurements of the range of motion 
that are contained in the examination reports.

Based on the results of the three most recent VA 
examinations, the Veteran's flexion of the left knee has not 
been limited to even a noncompensable level even with 
consideration of painful and repetitive motion.  See 
38 C.F.R. § 4.71a (Diagnostic Code 5260).  Although 
extension of the right knee has generally been normal, the 
August 2008 examination documented limitation to 5 degrees.  
This amount of limitation equates to a noncompensable 
rating.  See 38 C.F.R. § 4.71a (Diagnostic Code 5261).  
Because the Veteran has been awarded a 10 percent rating for 
his left knee arthritis, the 5 degrees of lost extension 
evident during the August 2008 examination is already 
contemplated by that rating.  This is so because if 
limitation of motion is noncompensable under the appropriate 
diagnostic code, a rating of 10 percent is for application 
if the limitation of motion is objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a (Diagnostic 
Code 5003).  Thus, the currently assigned 10 percent rating 
is appropriate given that the Veteran's left knee arthritis 
has resulted in limitation of flexion not even to a 
noncompensable level and limitation of extension to a 
noncompensable level.  Without sufficient evidence of 
flexion limited to worse than 60 degrees or extension 
limited to worse than 5 degrees, a rating in excess of 10 
percent is not warranted for painful motion as a result of 
arthritis.  Additionally, separate ratings for limitation of 
flexion and extension are not warranted.

Similar to the right knee, some medio-lateral instability in 
the left knee was identified at a July 2003 VA examination.  
The instability was considered to affect the right side 
more.  Although instability of the left knee was not found 
during VA examination for the period of this claim, the 
reports identified that the Veteran's left knee gives way 
and complaints of giving way have been documented in the VA 
treatment records.  The Board finds that this manifestation 
of the Veteran's left knee disability equates to slight 
lateral instability.  Because extension of the left knee has 
been shown to be limited to a level of zero percent, a 
separate rating under Diagnostic Code 5257 is permissible.  
See VAOPGCPREC 9-98 (Aug. 14, 1998).  Accordingly, the Board 
concludes that a separate 10 percent rating is warranted for 
slight lateral instability associated with degenerative 
joint disease of the left knee.  This is so throughout the 
pendency of the claim.

Conclusion

The above determinations are based upon consideration of 
applicable rating provisions.  It should also be pointed out 
that there is no showing that the Veteran's knee 
disabilities have reflected so exceptional or unusual a 
disability picture as to warrant the assignment of any 
higher evaluation on an extra-schedular basis.  See 
38 C.F.R. § 3.321(b)(1) (2009).  The symptoms of his 
disabilities have been accurately reflected by the schedular 
criteria.  Without sufficient evidence reflecting that the 
Veteran's disability picture is not contemplated by the 
rating schedule, referral for a determination of whether the 
Veteran's disability picture requires the assignment of an 
extra-schedular rating is not warranted.  See Thun v. Peake, 
22 Vet. App. 111, 115-16 (2008).

For all the foregoing reasons, the Board finds that the 
claims for a rating in excess of 20 percent for residuals of 
a right knee injury with instability, a rating in excess of 
10 percent for arthritis of the right knee, and a rating in 
excess of 10 percent for degenerative joint disease of the 
left knee must be denied.  In reaching these conclusions, 
the Board has considered the applicability of the benefit-
of-the-doubt doctrine.  However, as the preponderance of the 
evidence is against these three claims for an increase, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).  A separate 10 percent rating for 
lateral instability of the left knee associated with 
degenerative joint disease is granted.


ORDER

Reduction to a 10 percent rating for residuals of a right 
knee injury with instability, was improper; restoration of a 
20 percent rating with an effective date of February 7, 
2003, is granted.  

An increased rating for residuals of a right knee injury 
with instability is denied.

An increased rating for arthritis of the right knee is 
denied.

An increased rating for degenerative joint disease of the 
left knee is denied.

A separate 10 percent rating for lateral instability of the 
left knee associated with degenerative joint disease is 
granted, subject to the laws and regulations governing the 
payment of monetary awards.

REMAND

The Veteran asserts that he experiences dreams and 
nightmares regarding the circumstances of his military 
service when he was stationed in Germany.  His statements 
have been interpreted by the RO as a claim of service 
connection for PTSD.  VA treatment records document 
complaints of nightmares, depression, and memory loss.  The 
records also indicate that the Veteran may have dementia.  
In view of this information, it is more appropriate to 
characterize the claim as one of entitlement to service 
connection for a psychiatric disability manifested by 
nightmares, to include PTSD.  See Clemons v. Shinseki, 
23 Vet. App. 1 (2009).

Establishing service connection for PTSD specifically 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (2009); a link, 
established by medical evidence, between current symptoms 
and an in-service stressor; and credible supporting evidence 
that the claimed in-service stressor actually occurred.  
38 C.F.R. § 3.304(f).  Section 4.125(a) requires the 
diagnosis to conform to the fourth edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV).

In October 2005, the Veteran submitted information that 
better detailed his alleged in-service stressor.  He stated 
that he was in charge of a unit that was assigned to German 
prisoner of war camps.  The Veteran indicated that he was 
assigned to isolated areas where they would have to hide 
from German planes that were searching for them and that 
would dive down towards them.  He also indicated that his 
unit was sent to arrest S.S. troops in the Alps to bring 
them to the prisoner of war camps.  The Veteran stated that 
his unit was shot at and some fellow soldiers were wounded 
and unaccounted for.  The Veteran listed his unit as the 42nd 
Cavalry Squadron and that the incidents occurred between 
1944 and 1946.

As noted previously, NPRC has indicated that the Veteran's 
personnel were destroyed in a fire.  A review of his service 
records that are available reveals that he was in stateside 
training through at least November 1945.  The Veteran was 
assigned to Troop B of the 42nd Calvary Reconnaissance 
Squadron.  He was awarded the Army Occupation Medal 
(Germany) and had 9 months and 19 days of foreign service.  
The Veteran did not participate in any battles or campaigns 
and he did not receive any wounds according to the records.  
The records indicate that he was an officer in charge of a 
squad doing patrol duty in Germany.  The Veteran's unit 
patrolled the streets to enforce military and civil laws and 
regulations and to maintain order.  They also guarded 
warehouses, office buildings, and other military 
installations against fire, theft, and sabotage.  Lastly, 
the Veteran was in charge of prisoner of war work details.

There is no credible evidence supporting the claimed 
stressor in regards to encountering German planes because it 
is well known that German forces surrendered in May 1945 
during World War II and the Veteran's records indicate that 
he would not have been stationed in Germany prior to 
November 1945.  It is not plausible that German planes were 
targeting the Veteran's unit during the time period he was 
stationed in Germany.  

In contrast, the available information of record tends to 
support the claimed stressor concerning the circumstances 
involving arresting German troops and encountering hostile 
resistance.  Although the records do not document that the 
Veteran or his unit was shot at by prisoners of war or 
hostile forces, the RO appeared to recognize that the 
Veteran may have been in harms way when, in an October 2002 
rating decision pertaining to a right knee claim, it found 
that the records show that the Veteran served in Germany in 
"combat conditions."  It is unlikely that the Veteran 
engaged in combat given the time period of his service.  
However, the circumstances of his service support his 
assertion that he (or his unit) took fire while performing 
his duties in arresting and overseeing German prisoners of 
war.  Thus, the Board finds that it is as likely as not that 
the Veteran experienced a stressful event during his 
military service in Germany.  That is, when reasonable doubt 
is resolved in his favor, the Board finds that the evidence 
establishes the occurrence of an in-service stressor.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  This is 
especially so in view of the fire that destroyed the 
Veteran's personnel records.

In light of the Board's finding, the claim must be remanded 
to schedule the Veteran for a VA psychiatric examination in 
order to determine if the Veteran in fact meets the criteria 
for a DSM-IV diagnosis of PTSD or other psychiatric 
disability manifested by nightmares.  In addition to 
identifying any current psychiatric disability, an 
examination is important so that an examiner may provide an 
opinion as to whether the Veteran has PTSD that is linked to 
his in-service stressor.  The opinion should also address 
whether the Veteran has any other psychiatric disability 
that is attributable to the Veteran's active military 
service.

In regards to the issue of entitlement to service connection 
for hypertension, the Veteran initially filed a claim in 
June 2004.  He contended that his service-connected right 
knee disability caused his blood pressure to rise.  The RO 
denied the claim in March 2005 and the Veteran was notified 
of the decision by a letter later that month.  He did not 
appeal that decision and it became final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2004).

Before the appeal period closed, the RO took a September 
2005 statement from the Veteran wherein he listed his 
hypertension medications as a claim to reopen.  The RO sent 
the Veteran a notice letter later in September 2005 
informing him that the receipt of new and material evidence 
was required in order to reopen the claim of service 
connection for hypertension.  See 38 C.F.R. § 3.156(a) 
(2009).  After the March 2005 decision became final, the RO 
denied the claim by way of the June 2006 rating decision 
that is currently on appeal.  The RO apparently denied the 
claim on the merits as there is no reference to new and 
material evidence in the June 2006 decision.  

The Board must determine whether new and material evidence 
has been presented before it can reopen a claim to re-
adjudicate the issue going to the merits.  The issue of 
reopening a claim goes to the Board's jurisdiction to reach 
the underlying claim and adjudicate the claim de novo.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  In 
other words, the Board is required to first consider whether 
new and material evidence is presented before the merits of 
a claim can be considered.  See Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001).  In view of the procedural 
history of the claim, the Board has characterized the issue 
as whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hypertension.

The Court has held that, in the context of a claim to 
reopen, VCAA notice must include an explanation of the 
evidence and information necessary to establish entitlement 
to the underlying claim for the benefit sought and what 
constitutes new and material evidence to reopen the claim as 
determined by the evidence of record at the time of the 
previous final denial.  See Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  The Court further explained that the VCAA 
requires, in the context of a claim to reopen, that VA look 
at the bases for the denial in the prior decision and to 
respond with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  Id.

In the Veteran's case, the September 2005 notice letter 
contained much of the required notice.  However, the letter 
did not inform him that the claim was previously denied in 
March 2005, in part, because the evidence did not show that 
his service-connected right knee disability caused or made 
chronically worse his hypertension.  See 38 C.F.R. § 3.310.  
Instead, the notice letter informed the Veteran that the new 
and material evidence necessary to reopen the claim must 
relate to the fact that there was no evidence that the 
condition was occurred in service.  To the extent the 
Veteran has commented on the hypertension claim, he has 
primarily contended that service connection is warranted on 
a secondary basis rather than on a direct basis to his 
military service.  Thus, the Veteran must be informed that 
evidence showing that his service-connected right knee 
disability caused his hypertension or has made it 
chronically worse may constitute new and material evidence 
sufficient to reopen his claim.  Accordingly, the claim must 
be remanded so that the Veteran can be sent a proper VCAA 
notice letter that is fully compliant with Kent.

Special monthly compensation (SMC) is payable in addition to 
the basic rate of compensation otherwise payable on the 
basis of degree of disability.  See 38 U.S.C.A. § 1114 (West 
Supp. 2009); 38 C.F.R. § 3.350 (2009).  The Veteran has been 
denied SMC based on the need for regular aid and attendance 
of another person as a result of service-connected 
disability.  See 38 U.S.C.A. § 1114(l); 38 C.F.R. 
§ 3.350(b).  A veteran will be considered to be in such need 
if he:  (1) is blind or so nearly blind as to have corrected 
visual acuity of 5/200 or less, in both eyes, or concentric 
contraction of the visual field to 5 degrees or less; or (2) 
is a patient in a nursing home because of mental or physical 
incapacity; or (3) establishes a factual need for aid and 
attendance under the criteria set forth in 38 C.F.R. 
§ 3.352(a).  38 C.F.R. § 3.351(c) (2009).

Under 38 C.F.R. § 3.352(a), determinations as to the need 
for aid and attendance must be based on actual requirements 
of personal assistance from others.  In making such 
determinations, consideration is given to such conditions 
as:  inability of the claimant to dress or undress himself 
or to keep himself ordinarily clean and presentable; 
frequent need of adjustment of any special prosthetic or 
orthopedic appliances which, by reason of the particular 
disability, cannot be done without aid; inability of the 
claimant to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from the hazards or dangers inherent 
in his daily environment.

The veteran being "bedridden" will be a proper basis for the 
determination.  "Bedridden" is defined as that condition 
which, through its essential character, actually requires 
that the claimant remain in bed.  It is not required that 
all of the disabling conditions enumerated above be found to 
exist before a favorable rating may be made.  The particular 
personal functions that the claimant is unable to perform 
should be considered in connection with his condition as a 
whole.  It is only necessary that the evidence establish 
that the claimant is so helpless as to need regular aid and 
attendance, not that there be a constant need.  38 C.F.R. 
§ 3.352(a) (2009).

The Board finds that the Veteran should be afforded a VA aid 
and attendance examination in order to address whether there 
is a factual need for aid and attendance as a result of 
service-connected disability.  Because the outcome of the 
two service connection claims that are also being remanded 
may impact the outcome of the SMC claim, the aid and 
attendance examination should be conducted after those two 
claims are re-adjudicated by the agency of original 
jurisdiction (AOJ).

It appears that the Veteran continues to receive regular 
treatment at the Lexington VAMC.  Updated treatment records 
should be obtained in light of the remand.

Accordingly, these issues are REMANDED for the following 
actions:

1.  Send a new VCAA notice letter to the 
Veteran and his representative.  The 
letter should notify the Veteran of the 
information and evidence necessary to 
reopen his claim of service connection 
for hypertension.  The letter should 
include:  the necessary information 
regarding new and material evidence as 
set forth in 38 C.F.R. § 3.156; the 
evidence and information necessary to 
establish the underlying claim for 
entitlement to service connection both 
on a direct basis and a secondary basis; 
and the evidence and information 
necessary to substantiate the elements 
of service connection that were the 
basis for the denial in the March 2005 
decision.  See Kent, 20 Vet. App. at 1.  
He must specifically be informed that 
evidence showing that his service-
connected right knee disability caused 
his hypertension or has made it 
chronically worse may constitute new and 
material evidence sufficient to reopen 
his claim.  The letter should also 
contain notice of the manner in which 
both disability ratings and effective 
dates are assigned for awards of 
disability benefits.  See 
Dingess/Hartman, 19 Vet. App. at 473.  
The Veteran and his representative 
should be given an opportunity to 
respond to the notice, and any 
additional information or evidence 
received should be associated with the 
claims file.

2. Obtain the Veteran's more recent 
treatment records (since October 2009) 
from the Lexington VAMC and associate 
the records with the claims folder.

3.  Schedule the Veteran for a VA 
psychiatric examination.  (Advise the 
Veteran that failure to appear for an 
examination as requested, and without 
good cause, could adversely affect his 
appeal.  See 38 C.F.R. § 3.655 (2009).)  
The entire claims file, to include a 
complete copy of this remand, should be 
made available to, and reviewed by, the 
designated examiner.  Psychological 
testing should be conducted with a view 
toward determining whether the Veteran 
in fact meets the criteria for a 
diagnosis of PTSD.  The examiner should 
review the test results, examine the 
Veteran, and provide an opinion as to 
whether the Veteran has symptomatology 
that meets the diagnostic criteria for 
PTSD.  If so, the examiner should 
identify the specific stressor(s) 
underlying the diagnosis, and should 
comment upon the link between the 
current symptomatology and the Veteran's 
stressor(s) (including consideration of 
his experiences with German prisoners of 
war and taking fire).  In addition to an 
opinion regarding PTSD, the examiner 
should provide an opinion as to the 
medical probabilities that the Veteran 
has any other psychiatric disability 
that is related to his active military 
service.  All opinions should be set 
forth in detail and explained in the 
context of the record.

4.  After undertaking any other 
development deemed appropriate, re-
adjudicate the issues of service 
connection for a psychiatric disability 
manifested by nightmares, to include 
PTSD and whether new and material 
evidence has been received to reopen a 
claim of entitlement to service 
connection for hypertension.

5.  Following the above-requested 
actions, schedule the Veteran for a VA 
examination with a clinician with the 
expertise to determine if the Veteran 
has a need for regular aid and 
attendance solely as a result of his 
service-connected disabilities.  The 
entire claims file, to include a 
complete copy of this remand, should be 
made available to, and reviewed by, the 
individual designated to examine the 
Veteran.  The examiner should provide an 
opinion as to the medical probabilities 
that the Veteran's service-connected 
disabilities, as adjudicated by the AOJ, 
result in physical or mental impairment 
that render him so helpless as to 
require the regular aid and attendance 
of another person.  The effect of non-
service-connected disabilities must be 
excluded from consideration.  All 
opinions should be set forth in detail 
and explained in the context of the 
record.

6.  After undertaking any other 
development deemed appropriate, re-
adjudicate the issue of entitlement to 
SMC on account of the need for regular 
aid and attendance.  If any benefit 
sought is not granted in connection with 
the three issues being remanded, furnish 
the Veteran and his representative with 
a SSOC and afford them an opportunity to 
respond before the record is returned to 
the Board for further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
Veteran until he is notified by VA.  The Veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
by the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


